PER CURIAM.
By petition for writ of certiorari we have for review Order #7825, of the Florida Public Service Commission bearing date February 6, 1968; and Order #7890 of the Florida Public Service Commission, bearing date March 14, 1968.
Our consideration of the petition, the record and briefs, and argument of counsel, leads us to conclude that there has been no deviation from the essential requirements of law.
The petition is therefore denied.
CALDWELL, C. J., and THOMAS, THORNAL, ERVIN and ADAMS, JJ., concur.